UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1135


GERMAN JOSE CRUZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 27, 2009               Decided:   December 15, 2009


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Patricia A. Brannan, Melissa N. Henke, HOGAN & HARTSON, LLP,
Washington, D.C., for Petitioner. Tony West, Assistant Attorney
General, Ernesto H. Molina, Jr., Assistant Director, Anthony P.
Nicastro, Senior Litigation Counsel, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              German Jose Cruz, a native and citizen of Honduras,

petitions for review of an order of the Board of Immigration

Appeals   (Board)       affirming     the   Immigration   Judge’s   decision

finding Cruz removable and denying his motion to suppress.                  We

have reviewed the administrative record and Cruz’s claims and

find no error in the Board’s decision.                See Rusu v. INS, 296

F.3d   316,    320-22   (4th   Cir.   2002).     We   accordingly   deny   the

petition for review for the reasons stated by the Board.              See In

re: Cruz (B.I.A. Jan. 2, 2009).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            PETITION DENIED




                                        2